                        Case 2:21-cv-00999-KJM-DMC Document 41-5 Filed 08/13/21 Page 1 of 3


                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DECLARATION OF RAY A. HAUPT IN
                                                                              SUPPORT OF DEFENDANTS’
              18                      Plaintiffs,                             OPPOSITION TO PLAINTIFFS’
                                                                              MOTION FOR PRELIMINARY
              19           vs.                                                INJUNCTION
                       County of Siskiyou; Jeremiah LaRue and
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               Complaint Filed: June 4, 2021
              21       Department and in their individual capacities;         First Amended Complaint Filed: July 15, 2021
                       and Brandon Criss, Ed Valenzuela, Michael
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,
              24       in his official capacity as County Counsel for
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT
                           DECLARATION OF RAY A. HAUPT IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                        FOR PRELIMINARY INJUNCTION
                        Case 2:21-cv-00999-KJM-DMC Document 41-5 Filed 08/13/21 Page 2 of 3


                   1          I, Ray A. Haupt, do declare as follows:

                   2          1.      I am the current Chairman for the Board of Supervisors for Siskiyou County and

                   3   have been in that capacity since I assumed office on January 1, 2014. In my role as Chairman for

                   4   the Board of Supervisors I am intimately familiar with the process and the intended purposes of the

                   5   three ordinances in question.

                   6          2.      The ordinances in question are intended to address several vital concerns to the

                   7   citizens of Siskiyou County. In no particular order, those concerns include the following, as I and

                   8   my fellow Board members understand them:

                   9                  a)     Conservation of precious ground water during an extreme drought for

              10                             reasonable and beneficial uses and ending its observed waste as it is used in

              11                             mass quantities for illegally cultivating cannabis. Illegal cannabis in

              12                             Siskiyou County is generally grown in totes or containers (thus applied

              13                             groundwater does not return to underlying aquifers) and it is subject to

              14                             destruction by law enforcement or administrative abatement (further

              15                             eliminating any possible beneficial use of groundwater on it);

              16                      b)     To prevent unlawful cannabis cultivation which in this County has been

              17                             reported and observed to occur in a significantly higher magnitude in the

              18                             Mount Shasta Vista and Butte Valley areas than anywhere else in Siskiyou

              19                             County. The illegal cannabis cultivation has led to excessive crime including

              20                             violent felonies;

              21                      c)     As reported and observed by key County personnel, including but not limited

              22                             to the Sheriff of Siskiyou County, the concentration of cannabis cultivation

              23                             greenhouses in Mount Shasta Vista and Butte Valley vastly exceed other

              24                             areas of the County and has led to significant damage to the environment

              25                             through unlawful discharge of chemicals, human waste, and trash;

              26                      d)     To concentrate limited law enforcement resources where they could do the

              27                             most good to address the above concerns; and

              28                      e)     Concern for the health and safety of citizens illegally residing in Mount
SPINELLI, DONALD                                                         2
     & NOTT
                           DECLARATION OF RAY A. HAUPT IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                        FOR PRELIMINARY INJUNCTION
                        Case 2:21-cv-00999-KJM-DMC Document 41-5 Filed 08/13/21 Page 3 of 3


                   1                           Shasta Vista in unpermitted dwellings without the benefit of sanitary water,

                   2                           sewage, approved fire protection, approved electrical, and approved

                   3                           structural buildings.

                   4            3.     At no time was it or is it the intent of the Board to target a specific racial community,

                   5   including the Hmong community. All of our citizens are highly and equally valued. The areas of

                   6   focus for the water truck ordinance is only to further the purposes for the ordinances as set forth

                   7   above.

                   8            I declare under penalty of perjury under the laws of the State of California that the foregoing

                   9   is true and correct and that this was executed on this 13th day of August, 2021 in Siskiyou County,

              10       California.

              11                                                               ____/s/ Ray A. Haupt___________
                                                                                  Ray A. Haupt
              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                           3
     & NOTT
                           DECLARATION OF RAY A. HAUPT IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                        FOR PRELIMINARY INJUNCTION
